                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

TYRONE KEYS,

        Plaintiff,

v.                                                                          Case No: 8:18-cv-2098-T-36JSS

BERT BELL/PETE ROZELLE NFL
PLAYER RETIREMENT PLAN and NFL
PLAYER DISABILITY AND
NEUROCOGNITIVE BENEFIT PLAN,

        Defendants.


                                                   ORDER

        This cause comes before the Court upon Defendants’ Motion to Dismiss Count Three of

Plaintiff’s First Amended Complaint (Doc. 38) (the “Motion”) and Plaintiff’s response in

opposition (Doc. 41). In the Motion, Defendants argue that Count III of Plaintiff’s First Amended

Complaint should be dismissed because a plaintiff cannot assert a claim for equitable estoppel

based upon silence under the Employee Retirement Income Security Act, 29 U.S.C. § 1132

(“ERISA”). Plaintiff disagrees, arguing that the Court should allow his claim to proceed because

the doctrine of equitable estoppel based upon silence furthers ERISA’s scheme and goals. The

Court, having considered the parties’ submissions and being fully advised in the premises, will

grant the Motion.

        I.       STATEMENT OF FACTS 1




1
 The following statement of facts is derived from Plaintiff’s First Amended Complaint (Doc. 35), the allegations of
which the Court must accept as true in ruling on the instant Motion to Dismiss. See Linder v. Portocarrero, 963 F.2d
332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F. 2d
989, 994 (11th Cir. 1983).
         Plaintiff Tyrone Keys (“Keys”) played in the National Football League (“NFL”) for seven

seasons as a defensive lineman. Doc. 35 at ¶ 5. He played from 1983 until he had to retire in 1989

due to football injuries to his back, knees, and shoulder. Id. Shortly after his NFL career ended,

Keys submitted a disability claim to Defendant, the Bert Bell/Pete Rozelle NFL Player Retirement

Plan (the “Plan”), a multi­employer pension and welfare benefit plan. Id. at ¶¶ 2, 6. Keys submitted

the claim to the Plan administrators due to his significant football-induced impairments. Id. at ¶ 6.

         At the time Keys submitted his initial disability claim, there were three relevant

classifications of disability benefits: (1) Line of Duty Benefits, awarded to players who have a

“substantial disablement” due to playing NFL football but who are considered not totally disabled;

(2) Football Degenerative Total and Permanent (“T&P”) benefits awarded to players who are

considered to be substantially prevented from engaging in any occupation, i.e. totally disabled, due

to impairments caused by playing NFL football; and (3) Inactive T&P benefits, awarded to former

NFL players who are found to be totally and permanently disabled but whose disability is

considered to be unrelated to their NFL football careers. Id.

         The administrators for the Plan (collectively, the “Plan Administrators”) include (1) the

Disability Initial Claims Committee (the “DICC”), an entity consisting of two people, one

appointed by the NFL Players Association and one appointed by NFL management, and (2) the

Retirement Board (the “Board”), an entity consisting of six people, three appointed by the NFL

Players Association and three appointed by NFL management. Id. at ¶ 7. The DICC is the initial

decision maker and the Board members are the Plan fiduciaries who conduct the fiduciary review

of a claim that has been denied. Id. 2


2
 Defendant NFL Player Disability & Neurocognitive Benefit Plan (the “Disability Plan”) is a multi-employer welfare
benefit plan. Id. at ¶ 3. The Disability Plan has the same structure as the Plan and the Disability Board consists of the
same people who sit on the Board. Id. at ¶ 8.
                                                           2
       In 1991, Keys submitted a claim for Line of Duty benefits. Id. at ¶ 9. Once Keys submitted

his claim for Line of Duty benefits, the Plan Administrators sent him to one of its top orthopedic

physicians, Hugh Unger, M.D., for an evaluation. Id. Dr. Unger performed his first evaluation

of Keys on December 9, 1991, approximately two years after Keys’ last season. Id. Dr. Unger

noted that Keys suffered a herniated lumbar disc and tore the meniscus of his right knee in 1989,

his last season. Id. Dr. Unger also noted that Keys sustained a cracked glenoid rim of his right

shoulder while playing. Id. By 1991, Keys had been through knee, back, and shoulder surgeries

for NFL-related injuries. Id.

       After examining Keys in December 1991, Dr. Unger reported the following NFL­ related

impairments to the Plan Administrators, predicting that the impairments would degenerate further

with time:

       Impression: Chondromalacia of the patella, bilateral Degenerative arthritis of the
       right shoulder and Glenolabrial disease
       Osteoarthritis of the medial and lateral patellar facets and of the medial femoral
       condyle
       Status post foraminotomy and discectomy, L4 5

Id. at ¶ 10. Dr. Unger also evaluated the degree of Keys’ NFL-related impairments. Id. at ¶ 11. He

reported that Keys had a 50 to 59 percent loss of use of his back as a result of playing in the NFL,

a 30 to 49 percent loss of use of his shoulder as a result of playing in the NFL, and a 60 to 79

percent loss of use of both knees as a result of playing in the NFL. Id. In the additional remarks

section of the report to the Board in 1991, Dr. Unger wrote as follows:

       This patient has multiple extremity involvements, with arthritis of the right
       shoulder, chondromalacia of both knees, and tear of the medial meniscus. It is
       anticipated that further degeneration in the right shoulder may develop in time and
       he may develop early arthritic changes in his knees.

Id.

                                                 3
        The Board awarded Keys Line of Duty benefits based upon Dr. Unger’s findings and

opinions. Id. at ¶ 12. Dr. Unger examined Keys annually at the Plan Administrators’ request up

until 1999. Id. At each examination, Dr. Unger found the same degree of NFL-related impairments.

Id.

        Keys was paid Line of Duty benefits for the maximum period available of five years. Id. at

¶ 13. Prior to those benefits expiring on December 1, 1997, Keys requested that his benefits be

reclassified as Football Degenerative T&P benefits. Id. at ¶ 14. That request was denied in 1997.

Id.

        On May 7, 2002, Keys was involved in a minor automobile accident. Id. at ¶ 15. His car

was hit from behind while stopped at a red light. Id. The accident aggravated his pre-existing

professional football injuries but had no effect on the permanent injuries he sustained playing NFL

football. Id.

        In September 2003, Keys re-applied for Football Degenerative T&P benefits. Id. at ¶ 16.

In his application, he listed his impairing conditions caused by playing NFL football. Id. He relied

upon the opinions of his treating physicians, an independent medical examination, and his medical

history in attributing the following impairments to his NFL football career:

        Condition 1
        I have unfortunately cervical spondylosis with upper extremity radicular symptoms
        referred to as radiculopathy. I am unable to sit for much more than 10 minutes
        without having to stand. I am unable to stand for more than 5 minutes without
        having to sit.

        Condition 2
        I unfortunately have significant spondylosis lumbar spondylosis with facet
        arthropathy at multiple levels & lower extremity radiculopathy. I am unable to
        complete a work day because of having to constant alternate between sitting &
        standing every few minutes to relive (sic) the pain. I herniated my lumbar in the
        last NFL game.

                                                 4
       Condition 3
       I unfortunately have degenerative joint disease chondromalacia & osteochondrel
       defect of the humeral and osteochondrel defect of the humeral & osteochondral
       defect of the glenoid rim and degenerative tears of the glenoid. I am scheduled to
       begin pain management consultation next week. I landed on my shoulder & was
       never told that it was cracked by team doctors.

       Condition 4
       I have chondromalacia patella in both knees. I am unable to sit for more than 10
       minutes without having to stand up to relieve the pain. I also cannot stand for more
       than 10 minutes because of the pain. I am to begin pain management consultation
       to include facet injection & associated trigger points and neural forarrminal (sic)
       injections.

Id.
       Thereafter, the Plan Administrators sent Keys to one of their physician experts, Harold

Selesnick, M.D. Id. at ¶ 17. After an extensive physical examination, Dr. Selesnick found that

Keys was disabled due to NFL football injuries. Id. He wrote as follows:

       I believe that due to Mr. Keys’ chronic cervical and lumbar injuries, right shoulder
       limitation of motion, and pain and bilateral knee degeneration arthritis with
       limitation of motion and pain, that he is unable to work in any occupation for
       remuneration or profit. I believe that these limitations are permanent and he is likely
       to worsen with time to the point that he will eventually require bilateral knee
       replacements and possible right shoulder replacement surgery. I believe the cervical
       degenerative arthritis and lumbar degenerative arthritis will likely progress with
       time as well.

Id.

       After review of the application and the records that were submitted, on March 3, 2004, the

Board awarded Keys Inactive T&P disability benefits, effective January 1, 2004. Id. at ¶ 18. Keys

appealed through counsel, pointing out that all of the medical evidence indicated that he was totally

and permanently disabled due to his NFL football career. Id.

       After further review, and relying upon Dr. Selesnick’s examination and report, the DICC

approved Keys’ claim for Football Degenerative T&P benefits at their meeting on April 7, 2004.



                                                 5
Id. at ¶ 19. Football Degenerative T&P benefits were paid to Keys retroactive to January 1, 2004

and Keys repaid Inactive T&P benefits that he had received. Id.

        The Plan requires continuing proof of total and permanent disability once a participant is

awarded benefits. Id. at ¶ 20. Consequently, the Plan Administrators had their medical experts

examine Keys multiple times. Id. Each time, their experts found that Keys was totally disabled by

his NFL career. Id.

        In April 2011, the DICC deadlocked (1 to 1) 3 on whether Keys should receive ongoing

T&P benefits as a result of a 2009 tax return. Id. at ¶ 21. Benefits were continued while Keys

appealed the decision. Id.

        Keys appealed the DICC’s April 2011 decision to terminate his Football Degenerative T&P

benefits to the Board and advised the Board that he had been approved for Social Security (“SS”)

disability benefits 4 but he had not received the award decision. Id. at ¶ 23. Under the Plan, a player

will be approved for benefits if he is approved for SS disability benefits, unless four or more

members of the Board determine the player has received SS disability benefits fraudulently. Id.

        In August 2011, the classification “Football Degenerative” T&P benefits was revised and

those benefits were thereafter designated as “Inactive A” T&P benefits. Id. at ¶ 24. “Inactive B”

T&P benefits replaced the prior classification of “Inactive” T&P benefits. Id. Keys received

Inactive A T&P benefits in September, October, and November 2011 while his appeal was

pending. Id.




3
  A DICC deadlock is a denial under the Plan.
4
  In May 2011, Keys was awarded SS disability benefits. Id. at ¶ 22. The award was based upon Keys’ orthopedic
injuries from his NFL career leading to post-traumatic premature degenerative arthritis in his cervical and lumbar
spine and knees. Id.
                                                        6
       In November 2011, the Board upheld the DICC’s April 2011 termination of benefits

decision. Id. at ¶ 25. The Board took the position that Keys’ earnings stated in his 2009 tax return

were incompatible with T&P disability benefits. Id. The Board further alleged it received no

evidence that Keys had been approved for SS disability benefits. Id.

       Keys reapplied for T&P disability benefits in February 2012 and submitted the SS

disability decision he had received by that time. Id. at ¶ 26. The DICC denied his claim by letter

dated March 5, 2012, maintaining that articles and documents he submitted with his application

indicated that he was still working. Id.

       Keys appealed through counsel, pointing out that he performed limited charity work but

did not have the capacity for full-time work due to his NFL-related impairments. Id. at ¶ 27. Key’s

tax returns were submitted with the appeal, showing that he was not engaged in any full-time

employment. Id. At their meeting in November, 2012, the Board awarded Inactive B benefits to

Keys, effective December 2011, based upon his re­application, his SS award, and his appeal. Id.

       Keys appealed the Board’s decision, pointing out that the classification was wrong and that

he should have been awarded Inactive A benefits. Id. at ¶ 28. The Board denied his appeal at their

meeting in May 2013, and Keys requested reconsideration. Id. After reconsideration, the Board

awarded Inactive A benefits to Keys with an effective date of December 2013, subject to Keys

providing additional information to the Plan Administrators. Id. Specifically, Keys was asked to

provide authorizations allowing the Plan Administrators to obtain Keys’ SS disability files and his

federal tax returns, along with a list of any employment Keys had been engaged in after January

2004. Id. Keys was paid Inactive B benefits during this time period. Id.




                                                 7
        In February 2015, the Board terminated Keys’ Inactive B benefits, alleging Keys failed to

provide the requested information. Id. at ¶ 29. Counsel for Keys provided the information. Id. In

July 2015, Keys’ Inactive A benefits were reinstated retroactively to December 2013. Id.

        Keys, through counsel, indicated that Inactive A benefits should have been retroactively

awarded to December 2011, not December 2013. Id. at ¶ 30. Keys requested the difference between

Inactive A benefits and Inactive B benefits for the period from December 2011 through November

2013. Id. Players classified as Inactive A receive greater monthly benefits than players classified

as Inactive B. Id. at ¶ 30, n.3.

        In August 2017, the Plan Administrators notified Keys that the Board decided to deny his

claim for additional benefits for the time period December 1, 2011 through November 2013 and

was also terminating his Inactive A benefits. Id. at ¶ 31. The Board had determined that Keys was

never entitled to Inactive A benefits (formerly Football Degenerative T&P benefits), and as a result

was overpaid by $831,488.28 (the difference between Inactive A and Inactive B for the time period

between January 1, 2004 until August 1, 2017). Id. The Board notified Keys that he would no

longer be paid any disability benefits and that his monthly Inactive B benefits would be applied as

they accrued to the outstanding indebtedness of $831,488.28 due the Plan as a result of the

overpayment. Id.

        The Board notified Keys that when the Plan Administrators reviewed Keys’ SS file, they

acquired a complete copy of a medical report from August 1, 2003, from Chet Janecki, M.D., that

indicated Keys had been in a car accident in May 2002. Id. at ¶ 32. The Board alleged for the first

time that it had not received or acquired Janecki’s full report before June 2016. Id.

        The Board erroneously maintained that Keys’ 2003 application for Football Degenerative

T&P benefits was “intentionally and materially incomplete and inaccurate” because he did not
                                                 8
provide the details of the 2002 car accident in his application. Id. Further, the Board notified Keys

that the car accident, rather than playing seven years in the NFL, was the “proximate cause of the

impairments underlying [Keys’] 2003 application” and, therefore, Keys was never entitled to

Football Degenerative T&P or Inactive A benefits. Id.

       Keys appealed the Board’s determination, arguing that the longstanding impairments listed

in his 2003 application were the result of playing NFL football, as was made clear by a reasonable

review of his medical records. Id. at ¶ 33. He pointed out that the car accident did not cause any of

the NFL­related impairments he listed in his application, and that the ongoing award of benefits

year after year by the Plan Administrators, as well as the SS disability award, were based upon a

significant volume of medical evidence that Keys remained totally and permanently disabled as a

result of his NFL career. Id. He also pointed out that the DICC knew about the 2002 automobile

accident prior to the award of Football Degenerative T&P benefits in 2004. Id.

       The Board denied Keys’ appeal by letter dated February 26, 2018. Id. at ¶ 34. Keys was

advised that he had exhausted his administrative remedies and his only remaining alternative was

to file suit under ERISA. Id. Keys has exhausted his administrative remedies as required. Id. at ¶

35.

       II.     LEGAL STANDARD

        To survive a motion to dismiss, a pleading must include a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78

(2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations of the

elements of a cause of action are not sufficient. Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). Furthermore, mere naked assertions are not sufficient. Id. A complaint must

contain sufficient factual matter, which, if accepted as true, would “state a claim to relief that is
                                                 9
plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citation omitted). The court, however, is

not bound to accept as true a legal conclusion stated as a “factual allegation” in the complaint. Id.

        III.    DISCUSSION

        Count III of Keys’ First Amended Complaint is a claim for “Equitable Estoppel Based

Upon Silence Under § 1132(a)(1)(B).” Doc. 35 at p. 11. In Count III, Keys asserts that the Plan

Administrators should be “estopped from clawing back benefits paid to Keys based upon an event

that the Plan [A]dministrators knew occurred, but intentionally remained silent about, for thirteen

years.” Id. at ¶ 52.

        Keys alleges that when he applied for Football Degenerative T&P benefits in 2003, he

voluntarily submitted medical records, including “the second page of a report dated September 5,

2003 from chiropractor Richard Shaker” which referenced Keys’ 2002 auto accident. Id. at ¶ 39.

Specifically, Dr. Shaker’s report stated that “earlier imaging studies had ‘revealed an abnormal

degree of degenerative osteoarthritis in Mr. Keys’ cervical spine, lumbar spine, and knees which

were all existing prior to the May 7th, 2002 accident.’” Id. at ¶ 39. According to Keys, the DICC

conducted multiple claim reviews which involved review of Keys’ medical records, including Dr.

Shaker’s report. Id. at ¶¶ 40-42. Though the DICC had knowledge as early as 2003 that Keys had

been involved in an accident, it chose not to pursue any additional information. Id. at ¶ 42. Only

years later did the Board “suddenly declare[] the Plan [A]dministrators had been duped by Keys

when he applied for benefits in 2003 because he ‘fraudulently’ withheld information concerning

the 2002 car accident in his application.” Id. at ¶ 43.



                                                  10
         The sole issue before the Court is whether Keys may maintain a claim for equitable

estoppel based upon silence under § 1132(a)(1)(B). 5 As discussed in previous orders of this Court,

under ERISA, a plan participant or beneficiary may bring a civil action “to recover benefits due to

him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his

rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). “[T]hree distinct

remedies” are available to a participant or beneficiary who initiates a § 1132(a)(1)(B) action: (1)

the recovery of accrued benefits; (2) a declaratory judgment that he or she is entitled to benefits

under the provisions of the plan; and (3) an order enjoining the plan administrator from improperly

refusing to pay future benefits. Heffner v. Blue Cross & Blue Shield of Ala., Inc., 443 F.3d 1330,

1337 (11th Cir. 2006).

         “ERISA preemption has an ‘expansive sweep’ and is not limited to state laws designed

specifically to affect employee benefit plans.” Blue Cross & Blue Shield of Ala. v. Sanders, 138


5
  This is Keys’ second attempt to state a cause of action for equitable estoppel based upon silence under ERISA and
Defendants’ second effort to have the Court dismiss the count. In their first motion to dismiss, Defendants argued that
a cause of action for equitable estoppel based upon silence under ERISA does not exist and that, in any event, Keys’
claim was inadequately pled. Doc. 19 at p. 8.

In its prior Order addressing Defendants’ first motion to dismiss, the Court noted it was unclear whether Keys could
state a cognizable claim for equitable estoppel based upon silence under § 1132(a)(1)(B). Doc. 28 at p. 15.
Notwithstanding, the Court dismissed Count III based upon Keys’ failure to set forth the required elements of a
common law cause of action for equitable estoppel based upon silence (regardless of whether the claim was brought
under ERISA). Id. Specifically, the Court noted that Keys failed to state a common law claim for equitable estoppel
based upon silence because he did not allege that his reliance was intended or reasonably anticipated by Defendants
and did not allege what would have been different about the dialogue between the parties had he been notified by
Defendants earlier. Id. (citing United States Life Ins. Co. in the City of New York v. Logus Mfg. Corp., 845 F. Supp.
2d 1303, 1318 (S.D. Fla. 2012) (setting forth necessary elements of equitable estoppel by silence or inaction under
Florida law)).

Count III of Keys’ First Amended Complaint adds a number of allegations, including that the Plan Administrators
“intended or reasonably anticipated that [Keys] would rely upon their silence” and that, had the Plan Administrators
asked Keys earlier about the 2002 accident, he “would have had the contemporaneous opportunity to provide medical
evidence that proved that none of the conditions for which Keys claimed disability in his application were caused by
the automobile accident.” Doc. 35 at ¶¶ 46-47. With these additional allegations, Keys appears to have adequately
stated a common law claim for equitable estoppel based upon silence under Florida law. See Logus Mfg. Corp., 845
F. Supp. 2d at 1318. Accordingly, the only question presently before the Court is whether Keys may maintain such a
claim under ERISA’s statutory scheme.
                                                         11
F.3d 1347, 1355 (11th Cir. 1998) (quoting Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47 (1987)).

Generally, “[s]tate common law claims relating to employee benefit plans, such as equitable

estoppel, are preempted by ERISA.” Chiroff v. Life Ins. Co. of N. Am., 142 F. Supp. 2d 1360, 1364

(S.D. Fla. 2000) (internal quotation marks omitted). Because ERISA “specifically requires that

plans be ‘maintained’ in writing,” oral modifications of unambiguous plans are precluded, Wright

v. Aetna Life Ins. Co., 110 F.3d 762, 764 (11th Cir. 1997), and “the common law doctrine of

estoppel cannot be used to alter this result.” Nachwalter v. Christie, 805 F.2d 956, 960 (11th Cir.

1986). See also Sanctuary Surgical Ctr., Inc. v. Aetna Inc., 546 Fed. Appx. 846, 852 (11th Cir.

2013) (stating equitable estoppel may not be relied upon to “enlarge or extend the coverage

specified in a contract”).

       Consistent with the requirement that ERISA plans be maintained in writing, the Eleventh

Circuit has recognized only a “very narrow common law doctrine” under § 1132(a)(1)(B) for

equitable estoppel. Jones v. Am. General Life and Acc. Ins. Co., 370 F.3d 1065, 1069 (11th Cir.

2004). Equitable estoppel is available under § 1132(a)(1)(B) only “where the plaintiff can show

that (1) the relevant provisions of the plan at issue are ambiguous, and (2) the plan provider or

administrator has made representations to the plaintiff that constitute an informal interpretation of

the ambiguity.” Id.

       Defendants argue two things in the Motion. First, they argue Keys cannot maintain a claim

for Jones estoppel because (a) the Plan unambiguously authorizes Defendants to recover

overpayment of benefits and (b) Keys has not alleged that the Plan Administrators “affirmatively

represented” anything to Keys. Doc. 38 at pp. 4-5. Second, Defendants argue, aside from the

circumstances described in Jones, “there is no scenario under which Keys could state a viable



                                                 12
equitable estoppel claim” because ERISA preempts state common law claims for estoppel. Id. at

p. 6.

        Keys agrees Count III does not fit the framework of a Jones estoppel claim. See doc. 41 at

p. 4. Keys states that unlike in Jones, where a plaintiff sought to obtain benefits as a result of

defendants’ misrepresentation, he “seeks to retain benefits already paid to him, i.e. to defend

against the continuous claw back of his benefits.” Id. Keys characterizes a Jones estoppel claim as

a claim for “offensive” estoppel, distinguishable from Keys’ claim for “defensive” estoppel. Id.

        Keys does not direct the Court to any case law enforcing a theory of equitable estoppel

under § 1132(a)(1)(B) other than as provided by the “narrow” exception in Jones. Id. Nonetheless,

Keys asserts that Jones estoppel is not the only possible use of equitable estoppel under §

1132(a)(1)(B). Id. at pp. 5-8. Keys urges the Court to adopt a claim for defensive equitable estoppel

based upon silence under § 1132(a)(1)(B), reasoning that such a theory furthers ERISA’s scheme

and goals. Id. (citing Alexandra H. Oxford Health Ins. Inc. v. Freedom Access Plan, 833 F.3d

1299, 1307 (11th Cir. 2016) (“In deciding whether to adopt a certain rule into the federal common

law, courts must examine whether the proposed rule would further ERISA’s scheme and goals.”).

Keys asserts such a claim for defensive equitable estoppel based upon silence furthers ERISA’s

scheme and goals for two reasons: (1) it protects Plan participants and (2) it does not infringe upon

the uniformity in administration of the Plan benefits. Id. at pp. 5-7.

        The Court is not convinced that it should recognize a new type of equitable estoppel claim

under § 1132(a)(1)(B), as Keys urges. To do so would be inconsistent with the Eleventh Circuit’s

instruction that equitable estoppel under §1132(a)(1)(B) should be allowed under only one specific

circumstance. Jones, 370 F.3d at 1069 (citing Katz v. Comprehensive Plan of Grp. Ins., 197 F.3d

1084, 1090 (11th Cir. 1999) (“This circuit has created a very narrow common law doctrine under
                                                 13
[§ 1132(a)(1)(B)] for equitable estoppel. It is only available when (1) the provisions of the plan at

issue are ambiguous, and (2) representations are made which constitute an oral interpretation of

the ambiguity.” (citations omitted))); Sanctuary Surgical Ctr., 546 Fed. Appx. at 852 (“We have

recognized equitable estoppel as an additional remedial road beyond the remedy paths explicitly

authorized under [§ 1132(a)(1)(B)]. However, this alternative route is ‘very narrow.’” (citation

omitted)). Keys offers no explanation as to why the Court should ignore the Eleventh Circuit’s

directive that equitable estoppel under § 1132(a)(1)(B) be permitted only in “very limited”

instances.

       Keys argues that to deny him the ability to bring a claim for defensive equitable estoppel

based upon silence under § 1132(a)(1)(B) would be to deny equity in a broader sense given the

Plan Administrators’ behavior regarding Keys’ claims for benefits. See doc. 41 at p. 6. Keys argues

that the Plan Administrators’ “beyond-belated attack” based on information that was long at their

disposal is clearly inequitable. Id. Keys further alleges that the Plan Administrators, fiduciaries

who have duties of honesty, good faith, and fair dealing and who must act with care, skill, prudence

and diligence, are not being honest and are not dealing fairly and in good faith. Doc. 35 at pp. 13-

14. Rather, Keys “now believes it was the Plan [A]dministrators’ intention all along to remain

silent about the car accident” only to use that information later “as a weapon against Keys” should

the parties reach a subsequent disagreement. Id.

       The Court disagrees that a plan participant’s inability to bring a claim for defensive

equitable estoppel based upon silence under § 1132(a)(1)(B) forecloses relief based upon a

fiduciary’s questionable conduct. Rather, the Eleventh Circuit has recognized a right to

“appropriate equitable relief” pursuant to § 1132(a)(3)(B)’s “catchall” provision, where a plaintiff

does not have an “adequate remedy” under § 1132(a)(1)(B). Jones, 370 F.3d at 1072-73. In Jones,
                                                 14
the Eleventh Circuit held that the plaintiffs in that case could maintain an alternative claim for

breach of fiduciary duty under § 1132(a)(3)(B) where they had allegedly relied on the plan

fiduciaries’ systemic pattern of misrepresentation concerning their benefits. Id. at 1071. See also

Burkley v. Alcatel-Lucent Ret. Income Plan, No. 8:17-cv-1337-T-27-TBM, 2018 WL 4360620, at

*2 (M.D. Fla. Sept. 13, 2018) (denying motion to dismiss claim for breach of fiduciary duty where

plaintiff alleged that fiduciaries refused to respond to his requests for explanation and failed to

provide complete and accurate calculations); Turner v. Allstate Ins. Co., Nos. 2:13-cv-685-WKW,

2:15-cv-406-WKW, 2016 WL 5445068, at *6 (M.D. Ala. Sept. 27, 2016) (“[U]nder

[§1132(a)(3)(B)], an ERISA plan administrator’s misrepresentation or omission of material

information may give rise to a cause of action for breach of fiduciary duty.”).

       Keys’ claim in Count III, while presented as a claim for defensive equitable estoppel based

upon silence, at times closely resembles a claim for breach of fiduciary duty, a sometimes-

permissible alternative claim under § 1132(a)(3)(B). Given the potential availability of a claim for

breach of fiduciary duty under ERISA, Keys’ argument that not allowing his claim in Count III to

proceed would deny him equity is without merit. The fact that Keys, who is the master of his

complaint, chose not to bring a claim that might have provided other “appropriate equitable relief”

under § 1132(a)(3)(B) does not require the Court to strain to adopt a new theory of law, particularly

when that theory appears at odds with prior precedent. See generally Braden v. Aetna Life Ins. Co.,

597 Fed. Appx. 562, 568 (11th Cir. 2014) (noting that plaintiff’s complaint sought remedies

provided under § 1132(a)(1)(B) and did not discuss “other appropriate equitable relief” under §

1132(a)(3)(B)).

       Given the circumstances here, the Court finds no sound reason to extend a claim for

equitable estoppel under § 1132(a)(1)(B) beyond what the Eleventh Circuit has counseled is
                                                 15
appropriate. Keys fails to state a cognizable claim for defensive equitable estoppel based upon

silence under § 1132(a)(1)(B). Therefore, Defendants’ Motion will be granted.

       Accordingly, it is hereby ORDERED:

       1.     Defendants’ Motion to Dismiss (Doc. 38) is GRANTED.

       2.     Count III of Plaintiff’s First Amended Complaint is DISMISSED. Plaintiff’s First

              Amended Complaint will proceed on Counts I and II only.

       DONE AND ORDERED in Tampa, Florida on November 12, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              16
